Citation Nr: 0620073	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-19 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for right maxillary 
ameloblastoma, claimed as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1968 to March 1971.  Service in Vietnam is 
indicated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (the RO).  The veteran initiated an 
appeal of this decision and requested de novo review of his 
claim by a Decision Review Officer (DRO).  The DRO issued a 
statement of the case (SOC) in March 2004 that continued the 
previous denial of the claim.  The veteran's appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in May 2004.

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing which was conducted in 
Washington, D.C. in April 2005.  The transcript of the 
hearing is associated with the veteran's VA claims folder.

In September 2005, the Board determined that medical opinion 
was required to clarify whether or not the veteran's 
maxillary ameloblastoma was considered to be a "soft tissue 
sarcoma" for purposes of presumptive service connection.  
See 38 C.F.R. §§ 3.309(e), 20.901(a) (2005).  The resulting 
medical opinion was received by the Board in March 2006.

Issues not on appeal

One issue previously on appeal, entitlement to service 
connection for post traumatic stress disorder (PTSD), was 
granted by the RO in a March 2004 rating decision.  Since the 
claim was granted, the appeal as to that issue has become 
moot.  The veteran has not, to the Board's knowledge, 
expressed dissatisfaction with that decision.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  

During the veteran's April 2005 hearing, his representative 
indicated the veteran would like to seek entitlement to 
service connection for erectile dysfunction secondary to his 
service-connected PTSD.  This issue has not yet been 
addressed by the RO, and it is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
of issues not yet adjudicated by the RO].


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's right maxillary ameloblastoma is related to his 
military service, to include herbicide exposure therein.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the veteran's right maxillary ameloblastoma was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
maxillary ameloblastoma, which he claims is due to exposure 
to herbicides in service.  


Preliminary matter - the VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits. The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.
 
Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated 
December 20, 2002 whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency. He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The December 2002 
VCAA letter specifically notified the veteran that he should 
"tell us about any additional information or evidence that 
you want us to try to get for you" [see the December 20, 
2002 VCAA letter, page 3].  This request complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In addition, the RO has obtained all available medical 
records.  As described elsewhere in this decision, the Board 
has obtained an expert medical opinion.  
The statutory duty to assist has therefore been fulfilled.  
See 38 U.S.C.A. § 5103A (West 2002).


Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

For certain chronic disorders, including tumors, service 
connection may be presumed to have been incurred in service 
if the disease becomes manifest to a compensable degree 
within one year following separation from service. 
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2005).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2005).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e) (2005).  The diseases which are 
deemed to be associated with herbicide exposure do not 
specifically include ameloblastoma.  
See 38 C.F.R. § 3.309(e) (2005).

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
See also Brock v. Brown, 10 Vet. App. 155 (1997) [holding 
that the rationale employed in Combee also applies to claims 
based on exposure to Agent Orange].

As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether such disability was the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra. 

With respect to Hickson element (1), current disability, a 
January 2001 surgical pathology report contains a diagnosis 
of right maxillary ameloblastoma.  This opinion is supported 
by a letter dated in March 2001 in which R.A.O., D.D.S., 
M.D., indicated the veteran had a "large extensive 
ameloblastoma of the right maxilla."  Finally, a January 
2003 VA examiner diagnosed the veteran with a right maxillary 
sinus tumor, or myeloblastoma.  Hickson element (1) has 
therefore been satisfied.  

Moving to element (2), in-service incurrence of disease or 
injury, the Bord will separately discuss disease and injury.  

Concerning in-service disease, there is no evidence of a 
sinus tumor in service or within the one year presumptive 
period found in 38 C.F.R. § 3.309(a), and the veteran does 
not appear to contend that such is the case. 

With respect to in-service injury, the injury contended here 
is exposure to Agent Orange.  The veteran's service in 
Vietnam is not in dispute.  Agent Orange exposure is 
presumed, satisfying Hickson element (2).  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307.

With respect to crucial Hickson element (3), medical nexus, 
if the sinus tumor was one of the Agent Orange-related 
diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus 
would be presumed as a matter of law.  As discussed in the 
law and regulations section above, however, it is not so 
listed.  Moreover, the medical expert indicated that sinus 
tumors are not considered to be soft tissue sarcomas, which 
are listed in § 3.309(e).   

The medical expert opined in March 2006 that even though 
ameloblastoma is not considered a "soft tissue sarcoma for 
purposes of presumptive service connection, 
I worry that this rare tumor may be service-related."  This 
opinion, although certainly not the most definitive, 
nonetheless indicates that there is a relationship between 
the veteran's ameloblastoma and his military service, in 
particular Agent orange exposure in Vietnam.  

There are no countervailing opinions of record.  Moreover, a 
review of the medical record does not indicate any other 
possible cause for the "rare" sinus tumor.  It does not 
appear that obtaining further medical opinion evidence would 
add anything to the record.  

Resolving all doubt in the veteran's favor, the Board 
concludes that Hickson element (3), and therefore all 
elements, has been satisfied.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for right maxillary 
ameloblastoma is warranted.  The benefit sought on appeal is 
granted.

Additional comments

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
recently observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

In this case, elements (1), (2), and (3) are no longer in 
question, since the veteran is being granted service 
connection for the claimed disability.  As for Dingess 
elements (4) and (5), degree of disability and effective 
date, it is not the Board's responsibility to assign a 
disability rating or an effective date of service connection 
in the first instance.  The Board is confident that prior to 
its assignment of a disability rating and an effective date, 
the RO will provide the veteran with appropriate notice under 
Dingess and allow for an appropriate opportunity for the 
veteran to respond.


ORDER

Service connection for right maxillary ameloblastoma is 
granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


